DETAILED ACTION

Claims 25-28, 30-36, 38-44, and 46-48 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Nick Carr (Reg. No. 57,594) on June 16, 2022.

The application has been amended as follows:

25.	(Currently Amended)	An apparatus comprising:
circuitry for a network interface device, the circuitry to:
receive a command from a client via a network, the command to request access to a storage device controlled by a Non-Volatile Memory Express (NVMe) controller coupled to the network interface device;
validate the command based on an index identifier in the command and an NVMe namespace identifier allocated to the client, wherein the client is one of a plurality of clients, wherein the NVMe namespace identifier is one of a plurality of NVMe namespace identifiers, wherein respective ones of the plurality of clients are assigned to respective ones of the plurality of NVME namespace identifiers; and
based on the validation of the command, provide an indication of the command to a command submission queue for the NVMe controller.
26.	(Previously Presented)	The apparatus of claim 25, the circuitry to:
validate the command based on an operation code (Opcode) in the command and a plurality of Opcodes supported by the network interface device.
27.	(Previously Presented)	The apparatus of claim 25, the command to be received in a packet compatible with a remote direct memory access (RDMA) protocol, the RDMA protocol to include one of Internet Wide Area RDMA protocol (iWARP), Infinband, or RDMA over Converged Ethernet (RoCE).
28.	(Previously Presented)	The apparatus of claim 25, the circuitry to:
indicate, to the client, that the received command was completed based on an indication in a command completion queue that indicates the received command was executed by the NVMe controller.
29.	(Cancelled)
30.	(Previously Presented)	The apparatus of claim 25, the circuitry to:
write data to be written to the storage device to a buffer allocated to the client.
31.	(Previously Presented)	The apparatus of claim 30, the circuitry to further validate the command based on a size of the data to be written to the storage device and a size of the buffer.
32.	(Previously Presented)	The apparatus of claim 25, the network interface device, the storage device, and the NVMe controller arranged to operate in compliance with PCIe Base Specification, revision 3.0, or NVMe Specification, revision 1.1.
33.	(Currently Amended)	A non-transitory computer-readable storage medium including instructions that when executed by a processor of a network interface device, cause the processor to:
receive, at the network interface device, a command from a client via a network, the command to request access to a storage device controlled by a Non-Volatile Memory Express (NVMe) controller coupled to the network interface device;
validate the command based on an index identifier in the command and an NVMe namespace identifier allocated to the client, wherein the client is one of a plurality of clients, wherein the NVMe namespace identifier is one of a plurality of NVMe namespace identifiers, wherein respective ones of the plurality of clients are assigned to respective ones of the plurality of NVME namespace identifiers; and
based on the validation of the command, provide an indication of the command to a command submission queue for the NVMe controller.
34.	(Previously Presented)	The computer-readable storage medium of claim 33, wherein the instructions further cause the processor to:
validate the command based on an operation code (Opcode) in the command and a plurality of Opcodes supported by the network interface device.
35.	(Previously Presented)	The computer-readable storage medium of claim 33, the command to be received in a packet compatible with a remote direct memory access (RDMA) protocol, the RDMA protocol to include one of Internet Wide Area RDMA protocol (iWARP), Infinband, or RDMA over Converged Ethernet (RoCE).
36.	(Previously Presented)	The computer-readable storage medium of claim 33, wherein the instructions further cause the processor to:
indicate, to the client, that the received command was completed based on an indication in a command completion queue that indicates the received command was executed by the NVMe controller.
37.	(Cancelled)	
38.	(Previously Presented)	The computer-readable storage medium of claim 33, wherein the instructions further cause the processor to write data to be written to the storage device to a buffer allocated to the client.
39.	(Previously Presented)	The computer-readable storage medium of claim 38, wherein instructions further cause the processor to validate the command based on a size of the data to be written to the storage device and a size of the buffer.
40.	(Previously Presented)	The computer-readable storage medium of claim 33, the command to comprise service tags (STags) or transaction tags (TTags) compatible with a remote direct memory access (RDMA) protocol to include one of Internet Wide Area RDMA protocol (iWARP), Infinband, or RDMA over Converged Ethernet (RoCE).
41.	(Currently Amended)	A method, comprising:
receiving, at a network interface device, a command from a client via a network, the command to request access to a storage device controlled by a Non-Volatile Memory Express (NVMe) controller coupled to the network interface device;
validating the command based on an index identifier in the command and an NVMe namespace identifier allocated to the client, wherein the client is one of a plurality of clients, wherein the NVMe namespace identifier is one of a plurality of NVMe namespace identifiers, wherein respective ones of the plurality of clients are assigned to respective ones of the plurality of NVME namespace identifiers; and
based on the validation of the command, providing an indication of the command to a command submission queue for the NVMe controller.
42.	(Previously Presented)	The method of claim 41, further comprising:
validating the command based on an operation code (Opcode) in the command and a plurality of Opcodes supported by the network interface device.
43.	(Previously Presented)	The method of claim 41, the command received in a packet compatible with a remote direct memory access (RDMA) protocol, the RDMA protocol to include one of Internet Wide Area RDMA protocol (iWARP), Infinband, or RDMA over Converged Ethernet (RoCE).
44.	(Previously Presented)	The method of claim 41, further comprising:
indicating, to the client, that the received command was completed based on an indication in a command completion queue that indicates the received command was executed by the NVMe controller.
45.	(Cancelled)	
46.	(Previously Presented)	The method of claim 41, further comprising writing data to be written to the storage device to a buffer allocated to the client.
47.	(Previously Presented)	The method of claim 46, further comprising validating the command based on a size of the data to be written to the storage device and a size of the buffer.
48.	(Previously Presented)	The method of claim 41, the network interface device, the storage device, and the NVMe controller arranged to operate in compliance with PCIe Base Specification, revision 3.0, or NVMe Specification, revision 1.1.



Reason for allowance 
The following is an examiner’s statement of reasons for allowance.

Independent Claim 25 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 26-28, 30-36, 38-44, and 46-48 are allowed based on the same reason(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449